 
 
I 
111th CONGRESS
1st Session
H. R. 2714 
IN THE HOUSE OF REPRESENTATIVES 
 
June 4, 2009 
Mr. Adler of New Jersey (for himself, Mr. Smith of New Jersey, Mr. Andrews, Mr. LoBiondo, and Mr. Holt) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To ensure pay parity for Federal employees serving at Joint Base McGuire/Dix/Lakehurst. 
 
 
1.Pay parity for Federal employees serving at Joint Base McGuire/Dix/Lakehurst 
(a)In generalFor purposes of any determination of pay for an employee serving at Joint Base McGuire/Dix/Lakehurst, the pay schedules and rates to be used shall be the same as if such employee were serving in the pay locality, wage area, or other area or locality (whichever would apply to determine pay for the employee involved) that includes Ocean County, New Jersey.  
(b)DefinitionsFor purposes of this section— 
(1)the term employee means an employee (as defined by section 2105 of title 5, United States Code)— 
(A)whose pay is determined under subchapter III or IV of chapter 53 of such title; or 
(B)who is paid from nonappropriated funds of any instrumentality of the United States; 
(2)the term pay locality refers to a pay locality under section 5302 of such title; and 
(3)the term wage area refers to a wage area under section 5343 of such title. 
(c)RegulationsThe Office of Personnel Management may prescribe any regulations necessary to carry out this Act. 
2.Effective dateThis Act shall apply with respect to pay for service performed in any pay period beginning on or after the date of the enactment of this Act or October 1, 2009, whichever is later.  
 
